Citation Nr: 0504428	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured left ulna, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for concussion 
headaches with anxiety neurosis, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that concluded that 10 percent evaluations should 
be continued for the veteran's residuals of fractured left 
ulna and concussion headaches.  The September 2000 rating 
decision also denied the veteran's claim of entitlement to a 
total rating based upon individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Review of the record reveals that the RO has failed to comply 
with the notification and assistance provisions of the VCAA.  
In this regard, the Board notes that the veteran has not been 
provided appropriate notice regarding the evidence and 
information necessary to substantiate his claim and the 
assistance that VA will provide in the development of the 
claim.  

With regard to his residuals of a fractured left ulna, the 
veteran argues that the disability includes nerve damage and 
pain that have not been addressed.  The veteran suffered a 
brainstem transient ischemic attack in 1996.  Subsequent to 
that event, he complained of numbness in his hands and arms.  
VA orthopedic and neurological examinations in August 2000 
did not address the veteran's neurological complaints.  The 
veteran's representative, in the January 2005 written brief 
presentation, requested that the veteran's case be remanded 
for a VA examination to address any residual nerve damage and 
resulting pain of the fractured left ulna.  In addition, it 
does not appear that the examiner assessed functional loss 
due to pain, weakness, fatigability, incoordination or pain 
on movement of a joint.  Nor has an examiner indicated 
whether there is greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Regarding the issue of concussion headaches with anxiety 
neurosis, the Board observes that the disability is currently 
evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9304, for dementia due to head trauma.  A rating under that 
Diagnostic Code is awarded for subjective psychiatric 
symptoms, such as headaches, dizziness or insomnia (see 
Diagnostic Code 8045).  A review of the January 1970 VA 
psychiatric examination upon which service connection was 
predicated, noted that the veteran was tense and anxious.  
This was an observation by an examiner, and not a subjective 
complaint.  A VA psychiatric examination in August 2000 
addressed the veteran's current psychiatric symptomatology 
and diagnosed major depression and panic disorder.  A panic 
disorder is recognized as a form of anxiety neurosis.  The 
examiner concluded that the diagnosed disorders did not 
appear to be service related.  He did not provide an opinion 
regarding the current level of the veteran's service-
connected anxiety neurosis.  Moreover, while an August 2000 
VA neurology examiner diagnosed history of cerebral 
concussion with a post concussion cephalagia, the RO did not 
consider the possibility of evaluating the veteran's 
concussion headaches with anxiety neurosis pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8100, for migraines.

In the January 2005 written brief presentation, the veteran's 
representative argued that the veteran should be afforded 
separate evaluations for his headaches and for anxiety 
neurosis.  He requested that the case be remanded for an 
additional VA examination to determine the extent of the 
residuals of the veteran's in-service head injury.  

Finally, the Board notes that further development and 
adjudication of the veteran's claims for increase may provide 
evidence in support of his claim for TDIU.  The Board has 
therefore concluded that it would be inappropriate at this 
juncture to enter a final determination on that issue.   See 
Henderson v. West, 12 Vet.App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet.App. 180 (1991), for the proposition that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the claims are inextricably 
intertwined.  

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for residuals of a fractured 
left ulna and for concussion headaches 
with anxiety neurosis since 2000.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the extent of the veteran's left arm 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner should indicate whether 
ankylosis of the left elbow is present, 
and if so, should characterize it as 
favorable or unfavorable.  Any impairment 
or nonunion of the radius or ulna should 
be identified.  The examiner should also 
identify any impairment of supination or 
pronation.

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The examiner should also assess the 
extent of any neurological residuals of 
the veteran's fractured ulna, to include 
the presence of any paralysis, neuritis, 
or neuralgia associated with the 
disability.  If any paralysis, neuritis, 
or neuralgia is present, the examiner 
should indicate which nerve or nerves are 
involved and characterize it as mild, 
moderate, or severe.

The examiner should also provide an 
opinion regarding the impact of the 
veteran's left arm disability on his 
ability to work.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The veteran should also be scheduled 
for VA neurological and psychiatric 
examinations to determine the severity of 
the veteran's concussion headaches with 
anxiety neurosis.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiners 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in each 
examiner's report.  

Neurological Examination
With regard to the veteran's concussion 
headaches, the examiner should 
specifically identify all neurological 
manifestations directly attributable to 
the veteran's service-connected 
concussion headaches with anxiety 
neurosis.  If no neurological 
manifestations are found, the examiner is 
to so state.  

The examiner should elicit a complete 
history from the veteran and, based upon 
the history and a review of the record, 
should indicate the character, frequency, 
and severity of the veteran's service-
connected concussion headaches.  

The examiner should also provide an 
opinion regarding the impact of the 
veteran's headaches on his ability to 
work.

The complete rationale for all opinions 
expressed must be provided in the 
examination report.  

Psychiatric Examination
The examiner should identify all 
currently present psychiatric disorders 
and indicate whether they are related to 
the veteran's service-connected 
concussion headaches with anxiety 
neurosis.  The examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
any psychiatric disorder related to the 
veteran's service-connected concussion 
headaches with anxiety neurosis.  

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected concussion 
headaches with anxiety neurosis.  The 
examiner should explain what the assigned 
score represents.  

The examiner should also provide an 
opinion regarding the impact of the 
veteran's concussion headaches with 
anxiety neurosis on his ability to work.

The complete rationale for all opinions 
expressed must be provided in the 
examination report.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




